ORDER

PER CURIAM.
John St. Denis d/b/a Techserv Associates, Inc. (Appellant) appeals from the trial court’s Summary Judgment entered in favor of Mallinekrodt, Inc. (Respondent) on Appellant’s action for quantum meruit. We have reviewed the briefs of the parties and the record on appeal, in the light most favorable to the Appellant and giving Appellant the benefit of all reasonable inferences. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo.banc 1993). We find the trial court’s entry of Summary Judgment sustainable as a matter of law. Meyer v. Enoch, 807 S.W.2d 156, 158 (Mo.App. E.D.1991). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion *243to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).